Citation Nr: 0823575	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  99-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for a grant of service connection for post-traumatic 
stress disorder, to include the question of whether there was 
clear and unmistakable error in a rating decision of August 
1984, denying a claim for service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1977.  

By its decision of August 11, 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to an 
effective date earlier than September 30, 1998, for a grant 
of service connection for post-traumatic stress disorder 
(PTSD), based on clear and unmistakable error (CUE) in prior 
rating decisions.  An appeal followed to the United States 
Court of Appeals for Veterans Claims, hereinafter Court, and 
by a memorandum decision entered in December 2007, the Court 
determined that an RO decision of August 1984, denying the 
veteran's claim for service connection for PTSD, was final.  
It was further found by the Court that the Board in August 
2005 had failed to ensure compliance with directives it had 
set out in its January 2004 remand regarding actions needed 
by the RO or the VA's Appeals Management Center (AMC) for 
consideration of the veteran's CUE claim involving the RO's 
August 1984 denial of a claim of service connection for PTSD.  
The Court noted that the parties to the appeal were in 
agreement that remand of the matter was required because the 
AMC had failed to determine whether a valid claim for CUE had 
been raised, and, if so, to undertake adjudicatory action 
relating thereto, in contravention of the Court's holding in 
Stegall v. West, 11 Vet. App, 268, 271 (1998).  The Court 
agreed and vacated the Board's decision of August 2005.  

Notice was also taken by the Court that the AMC's 
supplemental statement of the case (SSOC) did not address the 
question of whether further adjudication of the CUE was 
necessary.  The Court further noted that the VA Secretary had 
indicated that the SSOC appeared to render a decision on the 
merits of the case and it was clear to the Court that the 
veteran was entitled to an initial RO determination as to CUE 
and given an opportunity to respond.  

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Pursuant to the Court's memorandum decision, remand is 
required to permit the RO or AMC to comply fully with the 
Board's January 2004 remand.  Stegall, supra.  Among the 
necessary actions are an initial determination as to whether 
the veteran has set forth a valid claim of CUE regarding the 
RO's decision of August 1984, denying his claim for service 
connection for PTSD, and, if so, then there must be a full 
adjudication of the merits of any valid CUE claim advanced.  

Accordingly, this case is REMANDED for the following actions:

The AMC or RO should, following its 
undertaking of any and all development it 
deems necessary with respect to the 
appellant's claim of CUE in a prior RO 
decision of August 1984, denying 
entitlement of the veteran to service 
connection for PTSD, initially adjudicate 
such CUE claim, to include the 
preliminary question of whether a 
properly pleaded, valid claim for CUE has 
been advanced by the veteran.  If a 
proper claim for CUE is determined to 
have been advanced by the veteran, then 
the RO or AMC should adjudicate the 
merits of any and all such claims.  This 
should be followed by a readjudication of 
the veteran's claim for an effective date 
earlier than September 30, 1998, for a 
grant of service connection for PTSD.  

If any benefit sought on appeal remains 
denied, the appellant and his attorney 
must be provided with a supplemental 
statement of the case as to the effective 
date matter and any and all underlying 
claims for CUE.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
development so as to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



